83214: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19220: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83214


Short Caption:SFR INVS. POOL 1, LLC VS. JPMORGAN CHASE BANK, NAT'L ASS'NCourt:Supreme Court


Related Case(s):71337, 77010


Lower Court Case(s):Clark Co. - Eighth Judicial District - A692304Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Ebron
							(Former)
						
							(Hanks Law Group)
						Jacqueline A. Gilbert
							(Former)
						Karen L. Hanks
							(Hanks Law Group)
						Chantel M. Schimming
							(Hanks Law Group)
						


RespondentJPMorgan Chase Bank, National AssociationAndrew S. Clark
							(Ballard Spahr LLP/Las Vegas)
						Matthew D. Lamb
							(Former)
						
							(Ballard Spahr LLP/Washington DC)
						Joel E. Tasca
							(Ballard Spahr LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/15/2021Filing FeeFiling Fee due for Appeal. (SC)


07/15/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-20419




07/15/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-20421




07/16/2021Notice/IncomingFiled Respondent's Notice of Appearance for Joel E. Tasca. (SC)21-20570




07/16/2021Filing FeeE-Payment $250.00 from Jacqueline A. Gilbert. (SC)


07/16/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-20639




07/19/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-20736




07/20/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-20769




08/09/2021Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 08/10/21). (SC)


08/10/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Docketing Statement Civil Appeals. (SC)21-23175




08/10/2021MotionFiled Motion for Extension of Time to File Docketing Statement Civil Appeals.  (DETACHED DOCKETING STATEMENT AND FILED SEPARATELY PER ORDER 8/16/21).  (SC)21-23211




08/16/2021Order/ProceduralFiled Order.  The clerk of this court shall detach the docketing statement from the motion and shall file it separately.  Appellant shall have 7 days from the date of this order to file the transcript request form or certificate that no transcript will be requested.  (SC)21-23894




08/16/2021Docketing StatementFiled Docketing Statement.  (SC)21-23895




08/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/27/21. To Court Reporter: Gina Villani. (SC)21-24424




11/16/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  November 30, 2021.  (SC)21-32895




11/30/2021AppendixFiled Appellant Appendix, Volume 1. (SC)21-34211




11/30/2021AppendixFiled Appellant Appendix, Volume 2. (SC)21-34213




11/30/2021AppendixFiled Appellant Appendix, Volume 3. (SC)21-34214




11/30/2021AppendixFiled Appellant Appendix, Volume 4. (SC)21-34215




11/30/2021AppendixFiled Appellant Appendix, Volume 5. (SC)21-34216




11/30/2021AppendixFiled Appellant Appendix, Volume 6. (SC)21-34218




11/30/2021AppendixFiled Appellant Appendix, Volume 7. (SC)21-34220




11/30/2021AppendixFiled Appellant Appendix, Volume 8. (SC)21-34221




11/30/2021AppendixFiled Appellant Appendix, Volume 9. (SC)21-34222




11/30/2021AppendixFiled Appellant Appendix, Volume 10. (SC)21-34223




11/30/2021AppendixFiled Appellant Appendix, Volume 11. (SC)21-34224




11/30/2021AppendixFiled Appellant Appendix, Volume 12. (SC)21-34225




11/30/2021BriefFiled Appellant's Opening Brief. (SC)21-34233




12/21/2021MotionFiled Respondent's Motion for Summary Affirmance. (REJECTED PER CONVERSATION WITH JOEL ON 12/22/21) (SC)


12/22/2021MotionFiled Respondent's Motion for Summary Affirmance. (SC)21-36497




12/22/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until January 12, 2022, to file and serve a response to respondent's motion for summary affirmance filed on December 22, 2021.  (SC)21-36538




12/23/2021MotionFiled Respondent's Motion to Stay Briefing. (SC)21-36700




12/28/2021MotionFiled Appellant's Opposition to Motion to Stay Briefing. (SC)21-36891




01/04/2022MotionFiled Respondent's Reply in Support of Motion to Stay Briefing. (SC)22-00277




01/12/2022MotionFiled Appellant's Opposition to Motion for Summary Affirmance. (SC)22-01333




01/13/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Reply to Appellant's Opposition to Motion for Summary Affirmance due:  February 2, 2022.  (SC)22-01442




01/18/2022Notice/IncomingFiled Respondent's Notice of Disassociation of Counsel, Matthew Lamb. (SC)22-01634




01/31/2022Notice/IncomingFiled Notice of Substitution of Attorneys. (SC)22-03285




02/01/2022Notice/IncomingFiled Respondent's Notice of Association of Counsel Andrew S. Clark. (SC)22-03446




02/02/2022MotionFiled Respondent's Reply in Support of Motion for Summary Affirmance. (REJECTED PER NOTICE ISSUED ON 2/2/22) (SC)


02/02/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-03583




02/02/2022MotionFiled Respondent's Reply in Support of Motion for Summary Affirmance. (SC)22-03593




02/11/2022Order/ProceduralFiled Order Denying Motions.  The motion to dismiss is denied. The motion to stay briefing pending disposition of the motion for summary affirmance is denied as moot. Respondent shall have 7 days from the date of this order to file and serve the answering brief.  (SC)22-04655




02/14/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: March 4, 2022. (SC)22-04809




03/04/2022BriefFiled Respondent's Answering Brief. (SC)22-07098




03/04/2022AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. (SC)22-07099




04/04/2022BriefFiled Appellant's Reply Brief. (SC)22-10334




04/04/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/03/2022Notice/IncomingFiled Respondent's Notice of Supplemental Authority. (SC)22-17794




06/17/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19220




07/12/2022RemittiturIssued Remittitur.  (SC)22-21825




07/12/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View